Citation Nr: 0939274	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.


FINDINGS OF FACT

1.  A May 1972 RO rating decision denied entitlement to 
service connection for bilateral hearing loss, but the 
Veteran did not appeal the decision.

2.  Certain evidence received since the RO's May 1972 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for bilateral hearing loss, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran's current bilateral hearing loss is causally 
related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision which denied a claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's May 1972 determination, and the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral hearing loss was incurred during the Veteran's 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends resulted from noise 
incurred during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The lack of any evidence that a claimant exhibited hearing 
loss during service is not fatal to a claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
January 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Factual Background and Analysis of New and Material Evidence 

In January 1972, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  In support of 
his claim, the evidence of record contained the Veteran's 
service medical records and three audiological examinations.  
Service treatment records show complaints of hearing loss.  
In October 1971, the Veteran was placed on physical profile 
for 90 days.  The profile included no assignment involving 
habitual or frequent exposure to loud noises or firing of 
weapons.  In the May 1972 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
on the basis that current hearing loss was not shown by the 
evidence of record.  The Veteran was informed of the 
decision, but he did not file a timely notice of 
disagreement.  Therefore, the appeal became final.  38 
U.S.C.A. § 7105(c).  Accordingly, service connection for 
bilateral hearing loss may be considered on the merits only 
if new and material evidence has been received since the time 
of the May 1972 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In January 2006, the Veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss.  
In support of his claim, he submitted private medical records 
which showed treatment for his ears and hearing loss, and a 
current diagnosis of bilateral sensorineural hearing loss.

The evidence submitted since the May 1972 rating decision is 
new to the record, and is material as it shows that the 
Veteran currently has bilateral hearing loss.  As the 
Veteran's claim was previously denied due to lack of a 
showing a current disability, the Board has determined that 
the above evidence is new and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.  The claim 
of service connection for bilateral hearing loss, therefore, 
is reopened.  38 U.S.C.A. § 5108.

Factual Background and Analysis of Service Connection

In this case, the Veteran contends that he is entitled to 
service connection for a current bilateral hearing loss as a 
result of acoustic trauma experienced during active duty.  
Specifically, he reports that he incurred acoustic trauma 
during his participation with the rifle team and exposure to 
artillery, small arms, and large guns.

Service treatment records show that the Veteran underwent an 
audiological examination in June 1969, which showed puretone 
thresholds, in decibels, as follows (The Board notes that 
these thresholds were only documented in graph form; however, 
the examiner from the June 2006 VA examination documented the 
results in numerical form.):
	
Hertz 	500	1000	2000	3000	4000	
Right	-10	-10	0	5	5
Left	-5	5	10	5	10

According to service treatment records, the Veteran 
complained of tinnitus in September 1971.  In October 1971, 
the Veteran reported occasional tinnitus and an inability to 
understand what people were saying.  The record states that 
the Veteran's audiogram showed mild high frequency hearing 
loss.  The Veteran was placed on physical profile for 90 
days, which included no assignment involving habitual or 
frequent exposure to loud noises or firing of weapons.

The Board notes that the Veteran's service treatment records 
contain an undated audiogram.  The audiological evaluation 
showed puretone thresholds, in decibels, as follows (The 
Board notes that these thresholds were only documented in 
graph form; however, the examiner from the June 2006 VA 
examination documented the results in numerical form.):

Hertz 	500	1000	2000	3000	4000
Right	10	5	25	30	20
Left	10	15	20	30	20

During the Veteran's military separation examination in 
December 1971, the examiner diagnosed the Veteran with 
bilateral high frequency hearing loss.  The audiological 
evaluation showed puretone thresholds, in decibels, as 
follows:

Hertz 	500	1000	2000	3000	4000
Right	10	10	10	x	20
Left	5	5	10	x	10

The Board notes that three audiological examinations were 
administered on March 21, 1972 in connection with the 
Veteran's January 1972 claim for entitlement to service 
connection for bilateral hearing loss.  

The audiological evaluation from Idaho State University 
(referred by VA) showed puretone thresholds, in decibels, as 
follows:

Hertz 	500	1000	2000	3000	4000	
Right	10	5	20	x	15
Left	5	10	25	x	15

The examiner stated that the Veteran had essentially normal 
hearing bilaterally with no accompanying air-bone gaps.

The audiological evaluation conducted by Dr. McDevitt 
(referred by VA) showed puretone thresholds, in decibels, as 
follows (The Board notes that these thresholds were only 
documented in graph form; however, the examiner from the June 
2006 VA examination documented the results in numerical form.  
The Board further notes that the reading for 4000 Hertz for 
the right ear appears to be 40 instead of 25, as noted by the 
June 2006 examiner.):

Hertz 	500	1000	2000	3000	4000	
Right	25	15	30	x	40
Left	15	20	30	x	25

The doctor diagnosed the Veteran with bilateral mild, 
primarily conductive, hearing impairment.  The doctor 
concluded that the Veteran was suffering from a mild 
sclerosis or secretory otitis media.

The VA audiological evaluation showed puretone thresholds, in 
decibels, as follows:

Hertz 	500	1000	2000	3000	4000	
Right	-5	-5	10	x	10
Left	-10	0	15	x	10

The examiner concluded that the Veteran's hearing acuity was 
within normal limits, bilaterally.

As previously noted, the RO denied entitlement to service 
connection for bilateral hearing loss in May 1972 on the 
basis that current hearing loss was not shown by the evidence 
of record.

The Veteran's private post-service medical records document 
treatment for bilateral hearing loss.  The Veteran has 
submitted three additional private audiological assessments.

An audiological evaluation from December 1984 showed puretone 
thresholds, in decibels, as follows:

Hertz 	500	1000	2000	3000	4000	
Right	0	0	35	45	35
Left	5	10	35	55	40

An audiological evaluation from November 1986 showed puretone 
thresholds, in decibels, as follows:

Hertz 	500	1000	2000	3000	4000	
Right	5	0	35	45	40
Left	5	10	35	50	40

An audiological evaluation from December 2004 showed puretone 
thresholds, in decibels, as follows (The Board notes that 
these thresholds were only documented in graph form; however, 
the examiner from the June 2006 VA examination documented the 
results in numerical form.):

Hertz 	500	1000	2000	3000	4000	
Right	15	15	50	55	55
Left	20	20	45	55	55

In connection with this appeal, VA administered a medical 
examination in March 2006.  During this examination, the 
Veteran reported being on a rifle team in the military; he 
also reported military noise exposure to artillery, small 
arms, and large guns.  The Veteran reported civilian noise 
exposure as an electrician for a nuclear power plant for 
eleven years (with the use hearing protection), and being an 
avid hunter.  The Veteran's word recognition scores using the 
Maryland CNC Test were 94 percent for the right ear and 94 
percent for the left ear.  The examiner diagnosed the Veteran 
with bilateral sensorineural hearing loss and tinnitus.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:

Hertz  500	1000	2000	3000	4000
Right	10	5	40	50	50
Left	15	15	35	55	50

Without reviewing the Veteran's service treatment records, 
the examiner concluded that it was at least as likely as not 
that the Veteran's hearing loss and tinnitus were a result of 
both his military and civilian noise exposure, given that the 
Veteran complained of tinnitus during service and was 
diagnosed with bilateral high frequency hearing loss during 
his exit examination.

VA requested a clarifying opinion, given that the examiner 
failed to review the Veteran's claims file prior to issuing 
her opinion.  In June 2006, and after reviewing the Veteran's 
claims file, the March 2006 examiner concluded that it was 
not likely that the Veteran's hearing loss was a result of 
his military noise exposure, given that all the results for 
the March 21, 1972 audiological examinations were not 
considered disabling according to VA standards.  However, the 
examiner concluded that the Veteran's tinnitus was at least 
as likely as not a result of his military noise exposure, but 
that his civilian noise exposure may also have contributed to 
his current tinnitus.  The examiner's rationale was that it 
was not possible to determine the etiology of tinnitus, and 
that etiology is typically inferred from patient history.

In a July 2006 rating decision, the RO granted service 
connection for tinnitus but denied service connection for 
bilateral hearing loss.

The Board observes that all three audiometric examinations 
from the Veteran's active duty failed to show that hearing 
loss disability for VA purposes had manifested before or 
during service.  Those examinations do show, however, that 
the Veteran's hearing acuity appeared to worsen from the time 
he entered service to when he separated from service.  
Furthermore, the Veteran was diagnosed with bilateral high 
frequency hearing loss during his service exit examination.  
In addition, a service treatment record from October 1971 
states that the Veteran's audiogram showed mild high 
frequency hearing loss, and, significantly, the Veteran was 
placed on physical profile for 90 days, which included no 
assignment involving habitual or frequent exposure to loud 
noises or firing of weapons.

Moreover, the audiometric examination conducted by Dr. 
McDevitt on March 21, 1972 appears to have shown that the 
Veteran's right ear met VA standards for hearing loss, as the 
auditory threshold at 4000 Hertz was 40 decibels.

Furthermore, the VA examiner from the March 2006 examination 
diagnosed the Veteran with bilateral hearing loss and 
concluded that his current bilateral hearing loss was at 
least as likely as not a result of both his military and 
civilian noise exposure, given that the Veteran was diagnosed 
with bilateral high frequency hearing loss during his exit 
examination.  Even though the VA examiner did not review the 
Veteran's claims file when making this conclusion, the Board 
believes weight must be afforded to the March 2006 VA 
examination.  Additionally, in June 2009, the March 2006 
examiner reviewed the Veteran's claims file and still 
concluded that the Veteran's tinnitus was at least as likely 
as not a result of his military noise exposure.

The Board notes that the examiner from VA's June 2006 
audiological examination concluded that it is not likely that 
the Veteran's bilateral hearing loss was related to his 
military noise exposure.  However, the examiner based her 
opinion on the normal hearing evaluation during the 
separation examination without discussing the significance of 
the upward shift in audiological readings shown on 
the service separation examination when compared to 
the entrance examination, or that the Veteran was diagnosed 
with bilateral high frequency hearing loss during service.  
The Board finds it noteworthy that the examiner did believe 
the Veteran's noise exposure in service was sufficient to 
have caused tinnitus, and that the record shows that service 
connection is currently in effect for tinnitus.  Furthermore, 
the Board believes that the examiner misread the March 21, 
1972 audiometric examination conducted by Dr. McDevitt on; 
specifically, the auditory threshold at 4000 Hertz for the 
Veteran's right ear.

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  However, the Board finds 
that the record satisfactorily indicates that the Veteran was 
exposed to acoustic trauma during service, that the Veteran's 
hearing acuity was impacted during service, and that the 
Veteran currently suffers from hearing loss disability.  
Finally, VA's March 2006 medical opinion shows a nexus to 
service, and Dr. McDevitt's March 21, 1972 audiometric 
examination show's hearing loss for the Veteran's right ear 
within a few months of discharge from service.

In light of the above, the Board finds that the positive 
evidence is at least in a state of equipoise with the 
negative evidence regarding the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule applies, and 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case, since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  The Board also notes that an RO 
letter in March 2006 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  
Should the Veteran disagree with the RO's actions in this 
regard, in effecting the grant of service connection, he may 
always initiate an appeal with a timely notice of 
disagreement.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.

Entitlement to service connection for bilateral hearing loss 
is warranted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


